Citation Nr: 0616993	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a shrapnel wound of 
the neck.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
excision of a cyst of the coccyx.

4.  Entitlement to service connection for heart disease due 
to tobacco use in service.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1942 To 
December 1945.  This case was remanded by the Board of 
Veterans' Appeals (Board) in February 2004 to the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO) for additional development.  

An April 20, 2006 motion to advance this case on the Board's 
docket was granted by the Board on May 16, 2006 due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  

Based on the decision herein, the issue of entitlement to 
service connection for a shrapnel wound of the neck is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the Board in December 1987 and May 1990.  

2.  Evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received since the May 1990 Board decision.  

3.  Service connection for a shrapnel wound of the neck was 
denied by an unappealed rating decision in June 1996.  

4.  Evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has been 
received since the June 1996 RO rating decision.  

5.  Service connection for residuals of an excision of a cyst 
of the coccyx was denied by the Board in February 1997.

6.  Evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received since the February 1997 Board decision.

7.  There is no medical evidence linking heart disease to the 
veteran's military service, including tobacco use during 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2001).


2.  Evidence submitted to reopen a claim of entitlement to 
service connection for a shrapnel wound of the neck is new 
and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2001).

3.  Evidence submitted to reopen a claim of entitlement to 
service connection for residuals of an excision of a cyst of 
the coccyx is not new and material, and therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2001).

4.  Heart disease was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issues on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has held that the notice and assistance provisions 
of the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, in this case, notice was provided 
later in the appeal process.  The Court's decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these circumstances.  
Nevertheless, in March 2004, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection and to reopen a claim based on new and 
material evidence.  In accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help her get additional 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Private medical records were subsequently added to 
the claims file.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
service connection claim was granted or that a disability 
rating and effective date would be assigned if new and 
material evidence was found and either of his new and 
material evidence claims was granted.  However, since the 
veteran's claim for service connection for heart disease due 
to tobacco use in service and his attempt to reopen claims 
for service connection for hearing loss and residuals of an 
excision of a cyst of the coccyx are being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issues on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  With respect to the claim for 
service connection for heart disease due to tobacco use in 
service, the Board would note that a VA opinion was 
obtained in November 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before a member of the Board in June 
2003.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2005).  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

New And Material Evidence Claims

Law And Regulations

In general, Board decisions and unappealed rating 
decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R.  §§ 20.1100, 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, [VA] shall reopen the 
claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see also Knightly v. Brown, 6 Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claims prior to August 2001, the earlier version of 
the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Hearing Loss

The issue of entitlement to service connection for hearing 
loss was denied by the Board in December 1987 and May 1990 
because the evidence did not show that the disability was 
incurred in service.  

Previously Considered Evidence

Evidence on file at the time of the May 1990 Board 
decision consisted of the veteran's service medical 
records, a private medical statement dated in July 1977, 
VA treatment reports dated in March and April 1987, and 
written statements from the veteran.  

The veteran's service medical records do not show any 
evidence of hearing loss, including on discharge 
evaluation in December 1945.  The initial postservice 
evidence of hearing loss was not until VA treatment in 
1987.

Evidence Received Since May 1990

Evidence received since May 1990 consists of private 
treatment records beginning in February 1978, VA treatment 
and examination reports beginning in June 1982, a 
transcript of the veteran's June 2003 personal hearing, 
and written statements by and on behalf of the veteran.  

The medical records received since May 1990 also contain 
evidence of hearing loss.

Analysis

The issue of entitlement to service connection for hearing 
loss was denied by the Board in May 1990 because there was no 
evidence of hearing loss in service or for many years after 
service discharge and no evidence linking the veteran's 
postservice hearing loss to service.  As discussed above, in 
order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Consequently, there would need to be evidence 
that the veteran's hearing loss is causally related to 
service.  

The pertinent medical evidence received by VA since May 1990 
continues to show hearing loss but does not show hearing loss 
in service or for many years after service discharge and does 
not contain a nexus opinion linking the veteran's current 
hearing loss to service.  Therefore, the Board finds that the 
evidence submitted since the May 1990 Board decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Consequently, the veteran's claim for service connection for 
bilateral hearing loss may not be reopened.  

Moreover, the veteran's June 2003 hearing testimony cannot be 
used to establish a nexus between a current disability and 
service because a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

As the evidence submitted since May 1990 is not new and 
material, the claim of service connection for bilateral 
hearing loss is not reopened and the benefit sought on appeal 
remains denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability).  Moreover, 
the benefit of the doubt doctrine is not applicable to this 
issue since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim of entitlement to service connection 
for bilateral hearing loss.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



Shrapnel Wound Of The Neck

The issue of entitlement to service connection for a shrapnel 
wound of the neck was denied by an unappealed rating decision 
in June 1996 because the evidence did not show that the 
disability was incurred in service.  

Previously Considered Evidence

Evidence on file at the time of the June 1996 rating 
decision consisted of the veteran's service medical 
records, private medical statements dated in July 1977 and 
June 1984, VA treatment reports dated from June 1982 to 
October 1993, and written statements from the veteran.  

The veteran's service medical records, including his December 
1945 discharge examination report, do not contain any 
complaints or findings of a shrapnel wound of the neck.  
Postservice private and VA treatment records added to the 
file prior to June 1996 do not contain a notation of a 
shrapnel wound involving the neck.  

Evidence Received Since June 1996

The medical evidence received by VA since June 1996 
includes a 1997 notation from M.D. Talluri, M.D., that the 
veteran had shrapnel in the left side of his neck and an 
August 2004 VA treatment record in which it is noted that 
the veteran had shrapnel in his neck from World War II.  
The Board notes that the credibility of new evidence is 
assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board concludes that the above noted private 
physician's report and VA treatment record are new because 
they were not before the RO when it denied the veteran's 
claim in June 1996 and are not cumulative.  This evidence 
is also "material" because it bears directly and 
substantially upon the specific matter under 
consideration.  Accordingly, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Based on the applicable law, regulations, and court 
decisions, additional evidence received since the June 
1996 RO rating decision is new and material and provides 
the required evidentiary basis to reopen the veteran's 
claim for a shrapnel wound of the neck.

Residuals Of An Excision Of A Cyst Of The Coccyx

The issue of entitlement to service connection for residuals 
of an excision of a cyst of the coccyx was denied by the 
Board in February 1997 because the evidence did not show that 
the disability was incurred in service.  

Previously Considered Evidence

Evidence on file at the time of the February 1997 Board 
decision consisted of the veteran's service medical 
records, private medical statements dated in July 1977 and 
June 1984, VA treatment reports dated from June 1982 to 
October 1993, and written statements from the veteran.

The veteran's service medical records do not contain any 
evidence of a cyst of the coccyx.  In fact, the medical 
evidence on file prior to February 1997 does not reveal a 
cyst of the coccyx.  

Evidence Received Since February 1997

The medical evidence received by VA since February 1997 
also does not include a diagnosis involving residuals of 
an excision of a cyst of the coccyx.  

Analysis

The issue of entitlement to service connection for residuals 
of an excision of a cyst of the coccyx was denied by the 
Board in February 1997 because there was no evidence of a 
cyst of the coccyx in service or in the medical evidence on 
file prior to February 1997.  

The pertinent medical evidence received by VA since February 
1997 does not show a cyst of the coccyx either in service or 
after service discharge and, therefore, cannot contain a 
nexus opinion linking a current disability of the coccyx to 
service.  Consequently, the Board finds that the evidence 
submitted since the February 1997 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for 
residuals of an excision of a cyst of the coccyx may not be 
reopened.  

As the evidence submitted since February 1997 is not new and 
material, the claim of service connection for residuals of an 
excision of a cyst of the coccyx is not reopened and the 
benefit sought on appeal remains denied.  Moreover, the 
benefit of the doubt doctrine is not applicable to this issue 
since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim of entitlement to service connection for 
residuals of an excision of a cyst of the coccyx.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claim 

Analysis

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 1110.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran claims that he has heart disease as a result of 
tobacco use in service.  Specifically, he asserts that he 
smoking tobacco products during service and that his smoking 
caused him to develop heart disease.  A tobacco related claim 
is basically a claim for service connection on a direct 
basis; however, there are some special considerations which 
must be addressed with such a claim.

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, the new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect the present claim because the veteran 
filed his claim for service connection prior to June 1998.

For tobacco related claims filed before June 9, 1998, 
precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was the proximate cause of the death or 
disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  This 
does not mean that service connection will be established for 
a disease related to tobacco use if the claimant smoked 
during service.  Id.  Rather, any disability related to 
tobacco use that is not diagnosed until after service would 
not be precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

The VA General Counsel indicated that two medical questions 
arise in cases where secondary service connection for a 
tobacco-related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997).  With regard to 
the first question, the determination of whether the veteran 
is dependent upon nicotine is a medical issue.  If it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, it must then be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability upon which occurred after service.  A 
supervening cause of the disability or death would sever the 
causal connection to the onset of nicotine dependence in 
service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to lung cancer) that service 
connection may be established without reference to section 
3.310(a).

The veteran served on active duty from June 1942 to December 
1945.  The veteran has contended, including at his June 2003 
personal hearing, that he began smoking in service, became 
addicted, and continued to smoke until 1979.  However, that 
the initial evidence of heart disease was not until 1977, 
which is over 30 years after service discharge.  Although Dr. 
Talluri concluded in 1997 that the veteran had heart disease 
most probably related to his history of smoking in service, 
no rationale was given for this opinion.  In response to a 
Board directive in its February 2004 remand, a VA letter was 
sent to the veteran in March 2004 requesting that he either 
obtain a statement from Dr. Talluri or complete and return to 
the Board an enclosed release form to enable the Board to 
obtain the statement from Dr. Talluri.  No statement from Dr. 
Talluri or completed release form was subsequently received 
by VA.

A VA examiner concluded in November 2004, after examining the 
veteran and reviewing the claims files, that the veteran had 
not smoked in many years, that there was no current evidence 
of coronary artery disease, and that there was no way to 
determine by medical means whether the veteran was nicotine 
dependent during service.  The examiner noted that the 
veteran had atrial fibrillation, controlled by medication, 
but did not have heart disease related to tobacco use.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Court has held that the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).

Even though there is a medical opinion on file both for and 
against the veteran's claim for service connection for heart 
disease due to tobacco use in service, the Board finds the 
evidence against the claim to be more persuasive.  Although 
the private examiner concluded in 1997 that the veteran had 
heart disease related to smoking in service, he did not 
review the veteran's claims files and did not provide a 
supporting rationale.  A VA physician examined the veteran in 
October 2004, which included an electrocardiogram and a 
Dypridamole Cardiolite study, and reviewed the claims file 
prior to providing an opinion in November 2004, which 
included supporting rationale, such as that the current 
medical evidence did not show coronary artery disease.  

Although the veteran testified that he has heart disease due 
to service, and there are lay statements on file from the 
veteran's brother and from another soldier that the veteran 
smoked heavily in service, lay persons, such as the veteran 
and fellow soldiers, are not competent to comment on medical 
matters such as the diagnosis of 
a disability or the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim for service connection for heart disease due 
to tobacco use in service, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

New and material evidence sufficient to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and for residuals of an excision of a cyst of the coccyx not 
having been submitted, the claims are not reopened and the 
benefits sought on appeal remain denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a shrapnel 
wound of the neck, and to that extent only, the appeal is 
granted.  

Service connection for heart disease due to tobacco use in 
service is denied.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a shrapnel wound of the neck.  
Accordingly, this claim should be considered by the RO on a 
de novo basis prior to any further action by the Board.  
Curry v. Brown, 7 Vet. App. 59, 67 (1994); see also Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, this case is remanded to the RO for the 
following actions:

The RO must adjudicate the veteran's 
claim of entitlement to service 
connection for a shrapnel wound of the 
neck on the merits based on all of the 
evidence of record.  If the issue on 
appeal remains denied, a supplemental 
statement of the case, with the 
appropriate laws and regulations, must be 
provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 83 YEARS OLD.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


